Citation Nr: 1541275	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  07-17 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating higher than 30 percent for bilateral iritis with conjunctivitis, glaucoma, and cataracts.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to December 1954.

This appeal comes before the Board of Veterans' Appeals from rating decisions by the New York, New York Regional Office (RO) of the United States Department of Veterans Affairs. In an October 2006 rating decision, the RO continued a 10 percent disability rating for bilateral iritis with conjunctivitis. In a November 2007 rating decision, the RO changed the description of the service-connected eye disability to bilateral iritis with conjunctivitis, glaucoma, and cataracts. The RO increased the rating for the bilateral eye disability to 30 percent. The Veteran has continued his appeal, and is seeking a higher rating or ratings for his service-connected eye disorders.

In July 2014, the Board remanded the case to the RO for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of the case. See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral iritis with conjunctivitis, glaucoma, and cataracts, has been manifested by visual impairment, intermittently active conjunctivitis, and requirement of continuous glaucoma medication; without impairment of central visual acuity to worse than 20/40 in each eye, visual field impairment worse than loss of any half of the visual field, diplopia, incapacitating episodes, or aphakia.


CONCLUSION OF LAW

The Veteran's bilateral iritis with conjunctivitis, glaucoma, and cataracts has not met the criteria for a disability rating higher than 30 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.75, 4.76, 4.77, 4.78, 4.79, Diagnostic Codes 6000, 6012, 6018, 6027, 6066, 6080 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

VA provided the Veteran notice in letters issued in 2006 through 2008. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection and increased disability ratings. VA also informed the Veteran how VA assigns effective dates.

In the July 2014 remand, the Board instructed the RO to provide the Veteran a new VA eye examination, and to review the issue of the rating or ratings for eye disorders. Subsequently, the Veteran had a new VA eye examination, and the RO reviewed the issue of the rating or ratings for eye disorders. The Board is satisfied that there has been substantial compliance with the remand directives. Additional remand is not needed. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claims file contains service medical records, post-service medical records, and reports of VA examinations. The treatment records and examination reports provide relevant information that is sufficient to address the claim on appeal.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Eye Disorders

The Veteran essentially contends that his service-connected eye disorders produce symptoms and impairment that warrant a disability rating or ratings higher than the existing single 30 percent rating.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The United States Court of Appeals for Veterans Claims (Court) has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran had treatment during service for eye disorders. The RO granted the Veteran's claim for service connection for eye disorders not long after his separation from service. The RO initially assigned a 0 percent disability rating. The RO increased the rating to 10 percent effective in March 1965 and to 30 percent effective in June 2006. Most recently the RO has described the service-connected eye disorders as bilateral iritis with conjunctivitis, glaucoma, and cataracts. The current appeal arises from the Veteran's June 2006 claim for an increased rating. Therefore the rating from June 2006 forward is at issue.

The Veteran has multiple service-connected eye disorders, and he has asserted that multiple, separate ratings may be warranted. Generally, pyramiding, or the evaluation of the same disability under various diagnoses, is to be avoided. 38 C.F.R. § 4.14 (2015). The evaluation of the same manifestation of a disability under different diagnoses is to be avoided. 38 C.F.R. § 4.14. However, the Court has indicated that separate ratings for are appropriate if none of the symptomatology for one condition is duplicative of or overlaps the symptomatology of another condition. Esteban v. Brown, 6 Vet. App. 259 (1994). The rating schedule addresses eye disorders at 38 C.F.R. §§ 4.75 to 4.79, Diagnostic Codes 6000 to 6090 (2015). That part of the rating schedule makes some provisions for evaluating multiple eye disorders and multiple types of eye impairment or dysfunction.

The Veteran's service-connected eye disorders include iritis, conjunctivitis, glaucoma, and cataracts. Iritis is evaluated based on either visual impairment due to the condition, or on incapacitating episodes, whichever results in a higher evaluation. 38 C.F.R. § 4.79, Diagnostic Code 6000. An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider. 38 C.F.R. § 4.79. Visual impairment is evaluated based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function. 38 C.F.R. § 4.75.

Visual acuity is evaluated based on corrected distance vision with central fixation, with ratings from 0 percent to 100 percent assigned under Diagnostic Codes 6061 to 6066. 38 C.F.R. §§ 4.76, 4.79. Visual field defects are rated based on measurements of the perimeter of the field. If both decreased visual acuity and visual field defect are present, the visual acuity and visual field defect are evaluated separately, and then combined under the provisions of 38 C.F.R. § 4.25. 38 C.F.R. § 4.77. Disorders of muscle function disorder are evaluated based on diplopia. 38 C.F.R. § 4.78. 

Medical records do not indicate that the Veteran's conjunctivitis is trachomatous. Chronic nontrachomatous conjunctivitis is rated at 10 percent if active, with objective findings such as red, thick conjunctivae, and mucous secretion. 38 C.F.R. § 4.79, Diagnostic Code 6018.

Glaucoma is rated based either on visual impairment due to angle closure or on incapacitating episodes, whichever results in a higher evaluation. If continuous medication is required, the minimum evaluation is 10 percent. 38 C.F.R. § 4.79, Diagnostic Code 6012.

Cataracts that are preoperative are evaluated based on visual impairment. With postoperative cataracts, if a replacement lens is present (pseudophakia), they are evaluated based on visual impairment. If there is no replacement lens, they are evaluated based on aphakia. 38 C.F.R. § 4.79, Diagnostic Code 6027.

The Veteran has claimed that he has headaches that are secondary to (caused or aggravated by) his service-connected eye disorders. In October 2008, a VA physician who examined the Veteran opined that it is less likely than not that his headaches are related to his eye disorders. The RO has denied service connection for headaches, including as secondary to eye disorders. The Veteran did not complete the process for appealing the RO's denials. In evaluating his eye disorders, then, his headaches are not considered manifestations of those eye disorders. He also has claimed service connection for an anxiety disorder as secondary to his eye disorders. The RO denied that claim, and the Veteran did not complete the process of appealing that denial. Anxiety thus is not considered a manifestation of his eye disorders.

In June 2006, the Veteran submitted a claim for an increased rating for eye disorders, stating that his vision loss had increased in severity. VA treatment records from at least 2005 forward reflect ongoing treatment for eye disorders by primary care and eye care providers.

In a June 2006 VA eye consultation, the Veteran reported a long history of episodes of eye redness, most recently a week before the consultation. The treating clinician found visual acuity of 20/30 in the right eye and 20/40 in the left eye. The clinician found evidence to suspect glaucoma, and prescribed the medication Alphagan as treatment. The clinician found moderate cataracts that were slightly symptomatic. VA treatment notes through 2015 show ongoing medication for glaucoma.

On VA examination in September 2006, the Veteran reported having episodes two to three times a year of eye redness and photophobia. He stated that the episodes lasted a few days and usually resolved without treatment. He indicated that the most recent episode was about four months before the examination. He reported that in the past year he was diagnosed with suspected glaucoma, and was placed on twice daily medication to treat it. He denied eye pain. He stated that he had blurred distance and near vision corrected with glasses. 

The examiner found that the Veteran's corrected distance vision was 20/25 in the right eye and 20/30 in the left eye. The examiner found no visual field defects and no diplopia. There was mild hyperemia in the conjunctiva of each eye. The examiner listed diagnoses for both eyes of recurrent iritis, chronic conjunctivitis, myopia, presbyopia, and suspected glaucoma.

In December 2006 and February 2007, VA clinicians continued treatment with Alphagan. In May 2007, visual field testing indicated a possible inferior defect in the visual field of the left eye. In October 2007, visual field perimetry showed in the left eye a loss of portions of the nasal and inferior fields.

On VA examination in October 2007, the Veteran reported that since the September 2006 VA examination he had continued on medication for glaucoma. It was noted that a treating clinician had found an inferonasal step in the visual field of his left eye. The Veteran stated that he had blurred distance and near vision corrected with glasses. He related that since the 2006 examination he had experienced no symptoms of pain, redness, swelling, discharge, watering, or photophobia in his eyes. 

The examiner found that the Veteran's corrected distance vision was 20/40 in the right eye and 20/40 in the left eye. There was no visual field defect in the right eye. There was an inferior nasal step defect in the visual field of the left eye. There was no diplopia. There was mild hyperemia in the conjunctiva of each eye. Incipient cataracts were noted in both eyes. The examiner listed diagnoses for both eyes of recurrent iritis, chronic conjunctivitis, myopia, presbyopia, incipient cataracts, and glaucoma. The examiner stated that the cataracts decreased the Veteran's visual acuity to 20/40 based on visual impairment.

VA treatment records from 2007 and 2008 reflect ongoing flare-ups of iritis and uveitis, ongoing medication for glaucoma, and cataracts.

In a March 2008 statement, the Veteran wrote that his service connected glaucoma, cataracts, and iritis appeared to have advanced to the point where they should be treated as separate conditions. He stated that presently his eyes watered continuously and heavily, and were sensitive to bright light. He reported that he sometimes got headaches if he was exposed to sunlight. He related that the discharge from his eyes was severe enough that he had to wash his eyes out immediately upon arising or else his eyelids got gummed shut.

VA treatment records from 2009 through 2015 show ongoing medication for glaucoma. In 2012, the Veteran reported having fallen. X-rays taken in November 2012 showed a fracture in the medial wall of his right orbit. In November 2013, he underwent right eye surgery, at a VA facility, to remove a cataract and implant an intraocular lens. In 2014 and 2015, clinicians injected medication to treat cystoid macula edema.

On VA examination in September 2014, the examiner reported having reviewed the Veteran's claims file. The examiner found that the Veteran's eyes had bilateral inflammatory iritis. He indicated that the iritis was manifested by tearing, sensitivity to light, and conjunctivitis-like discharge. He also noted that the eyes had glaucoma, cataracts, and cystoid macular edema.

The corrected distance visual acuity was 20/25 in the right eye and 20/40 in the left eye. In the right eye, the visual field was essentially full. In the left eye, the visual field had an inferior nasal step, and was stable compared to a 2010 examination. There was no diplopia.

The Veteran reported that his glaucoma that was treated with two medications. The examiner stated that the Veteran's bilateral glaucoma required continuous medication. The examiner indicated that the glaucoma reduced the field of vision to an extent that did not appear to have progressed since 2008. The examiner opined that the decrease in his visual acuity was not attributable to his glaucoma.

The examiner noted the history of the 2013 right eye cataract surgery. He stated that a preoperative cataract was present in the left eye. The examiner found that the left eye cataract was responsible for decrease in visual acuity. The examiner noted that records showed that, after the 2013 cataract surgery, bilateral cystoid macular edema developed. He opined that the cystoid macular edema was likely secondary to diabetes.

The examiner did not indicate whether the Veteran had any incapacitating episodes due to eye disorders. The examiner stated that the Veteran's eye disorders affected his ability to work. He explained that the recurrent bilateral iritis likely caused his eyes to have tearing, sensitivity to light, and a conjunctivitis-like discharge that could impact his ability to work.

In February 2015 and March 2015, VA visual field testing showed no changes from previous testing. In March 2015, the physician who performed the September 2014 VA examination provided an addendum to the examination report. He indicated that in September 2014 the Veteran's iritis and conjunctivitis were stable. He stated that the Veteran's glaucoma was stable under treatment. He indicated that the cataract in the left eye was stable and being monitored for progression, and that left eye vision had remained stable. He reported that in the right eye, following cataract surgery, the Veteran had relapsing inflammation in the posterior of the eye, followed by retina treatment. The examiner stated that subsequently the Veteran's right eye had much improved vision and came to be in stable condition.

The Veteran's iritis is to be rated based on visual impairment or incapacitating episodes. With regard to visual impairment, from 2006 forward, his visual acuity in corrected distance vision has been measured as 20/40 in each eye or better. His visual acuity thus has been consistent with a 0 percent rating under Diagnostic Code 6066. He has been found to have a normal visual field in the right eye, and a left eye visual field nasal and inferior defect. That field loss involves an area less than the entire nasal half or the entire inferior half. The visual field impairment therefore does not warrant a rating higher than 10 percent under Diagnostic Code 6080. The Veteran has not been found to have diplopia. Overall, his visual impairment has been consistent with a 10 percent rating for the visual field defect. The Veteran's statements and the medical treatment and examination records contain no suggestion that he has had incapacitating episodes of eye disorder symptoms.

The medical evidence indicates that the Veteran's conjunctivitis is at least intermittently active. That active disorder is consistent with a 10 percent rating under Diagnostic Code 6018.

The Veteran's glaucoma has been related to his visual impairment, although his visual impairment is also the basis for a 10 percent rating for iritis. He has not had incapacitating episodes of glaucoma. Because continuous medication is required for his glaucoma, a 10 percent rating for glaucoma under Diagnostic Code 6012 is warranted.

The Veteran's after right eye cataract surgery included implantation of a replacement lens. Under Diagnostic Code 6027, the right eye post cataract surgery and the preoperative left eye cataract are each appropriately rated based on visual impairment. As outlined above, the Veteran's visual impairment is consistent with a 10 percent rating. As pyramiding is to be avoided, however, his visual impairment warrants a single 10 percent rating, whether attributed to iritis, cataracts, or both.

The VA physician who examined the Veteran in September 2015 attributed his tearing, discharge, and light sensitivity to his recurrent iritis. The rating criteria for the Veteran's service-connected eye disorders do not explicitly address tearing and light sensitivity, but such symptoms can reasonably be considered to be contemplated under the Diagnostic Codes for conjunctivitis, iritis, and glaucoma.

In summary, the manifestations, effects, and impairment associated with the Veteran's service-connected eye disorders are consistent with ratings of 10 percent under Diagnostic Code 6080, 10 percent under Diagnostic Code 6018, and 10 percent under Diagnostic Code 6012. The eye disorders thus have not produced disability that warrants a rating higher than the existing 30 percent rating. The preponderance of the evidence thus is against a rating increase. Assignment of separate ratings any of the three 10 percent ratings, rather than a combined rating for the three, would not result in a higher combined rating, and so would not increase the benefit to the Veteran.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2015); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's service-connected eye disorders have not required frequent hospitalizations. Those disorders affect his capacity to work, but do not interfere with his capacity for employment to an extent that rises to the level of marked. The rating criteria address his eye disorder symptoms reasonably well, and his eye disorders do not present a disability picture that is exceptional, unusual, or in excess of the rating criteria. Therefore it is not necessary to refer the rating issue for consideration of extraschedular ratings.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran's eye disorders affect his ability to work, but the record does not tend to indicate that his eye disorders alone, without consideration of his age and other disabilities for which service connection has not been established, would make him unable to secure or follow a substantially gainful occupation if he chose to pursue one. The record thus does not indirectly raise the issue of unemployability.


ORDER

Entitlement to a disability rating higher than 30 percent for bilateral iritis with conjunctivitis, glaucoma, and cataracts is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


